Citation Nr: 0906693	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-13 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied the benefit sought on 
appeal.  (The Veteran's claims file was subsequently 
transferred to the jurisdiction of the Houston RO.)  The 
Veteran, who had honorable active service from April 1951 to 
March 1954, appealed that decision to the Board, and the case 
was referred to the Board for appellate review.  


FINDING OF FACT

The Veteran does not have a corroborated in-service stressor 
upon which a diagnosis of PTSD may be based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2003, September 2003, and April 
2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the Veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the Veteran's service treatment records (STRs) are 
unfortunately unavailable.  The record reveals substantial 
efforts by the RO to obtain these records, including multiple 
requests to the National Personnel Records Center (NPRC).  
However, the NPRC has unambiguously informed the RO that the 
Veteran's service records may have been destroyed in the July 
1973 NPRC fire and that there are no alternative records.  
Consequently, in a letter dated in May 2008, the RO made a 
formal finding on the unavailability of service records.  
Based on the foregoing, it is clear that further requests for 
service treatment and personnel records for the Veteran would 
be futile.  The Veteran has been informed that his service 
records are unavailable.  See McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In cases where the service treatment records are 
unavailable through no fault of the claimant, VA's duty to 
assist "is particularly great."  See Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) (noting in such cases that it is 
"especially incumbent on VA to insure that its current 
examination and the report thereof was as complete and 
thorough as possible in dealing with the veteran's 
contentions.").

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran contends that he has PTSD that is related to his 
experiences in service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that 
the Veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

Just because a physician or other health professional 
accepted the Veteran's description of his Korea experiences 
as credible and diagnosed the Veteran's as having PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App.190, 192 (1991).  

The Board stresses that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

As noted above, the Veteran's STRs and personnel records were 
formally found to be unavailable.  The Veteran's service was 
certified by the NPRC.  Of note, a March 2004 VA 
administrative decision determined that the Veteran's other 
than honorable discharge did not disqualify him automatically 
for military benefits, due to his honorable first term of 
service. 

The Veteran has alleged two distinct military occupational 
specialties (MOS) while stationed in Korea and Japan.  In VA 
treatment records dated in 2003, the Veteran reported that 
his MOS was that of a rifleman and he was on the "front 
line."  In subsequent treatment and communication, including 
his March 2008 and January 2009 hearings, the Veteran advised 
that his MOS was not on the front line and he was assigned to 
an ordinance company as a truck driver.  

The Veteran essentially contends that while stationed in 
Korea, he was involved in a motor vehicle accident that 
killed a passenger.  He did not know the name of the person 
killed.  He further alleged that a mortar or artillery fire 
went off and nearly hit the front of his jeep causing this 
accident.  He related being evacuated the 121st Evacuation 
Hospital due to a head injury and shrapnel wound to the leg.  
He also recalled an incident during which he and a fellow 
service member killed an enemy when he entered their bunker 
in Korea.  The Veteran did not allege any in-service 
treatment for a psychiatric disorder, nor did he indicate he 
was in receipt of any combat awards or decorations.  The 
Veteran testified, however, that he was told he would receive 
a Purple Heart due to his alleged shrapnel wound, but had 
never received it.  

Following service, the Veteran first sought treatment for 
PTSD in 2003 and he was diagnosed as having PTSD in March 
2003 based upon the stressors as related by the Veteran.  The 
Board notes at this juncture that the inquiry before it is 
whether the Veteran's claimed stressors have been verified 
for purposes of establishing service connection for his 
currently diagnosed PTSD.  

In a statement received in June 2004, the Veteran gave names 
of those with whom he alleges to have served or had known 
during his period in service.  One man, D.B., was noted to 
have been injured in an attack by North Koreans, and the 
Veteran indicated that this was the same night he killed his 
first person.  In regards to the other names listed in this 
statement, the Veteran did not indicate that these men could 
be a source of verification of the Veteran's alleged 
stressors, nor did the Veteran seek statements from these 
fellow service members.  In his March 2008 hearing, the 
Veteran testified that he did not know where D.B. was, and 
that last time he saw him, he was in jail.  

In May 2008, the RO issued a formal finding that the Veteran 
had not submitted sufficient information to verify the 
alleged stressors in connection with his claim of service 
connection for PTSD.  It was noted that attempts were made to 
verify the Veteran's alleged stressors while stationed with 
the HDQ 4th Army 74th ORD. CO in Korea (pertaining to the 121st 
EVAC. HOSP YONDONG PO SEOUL KOREA) from November 1951 to 
March 1952-including a search of the sick/morning reports.  
The NPRC was unable to identify any records based upon the 
provided information and as such, the Veteran's stressors 
were incapable of verification.  

Given the evidence as outlined above, the Board finds that 
the Veteran's alleged stressors are unverified, and as such, 
he is not entitled to service connection for PTSD.  There is 
no evidence that the Veteran had a combat-related MOS, or 
awards and decorations consistent with combat service.  The 
Veteran has been treated since 2003 for PTSD due to the 
alleged stressors he set forth.  These stressors, however, 
were not able to be verified and the only PTSD diagnoses were 
made on the basis of the uncorroborated statements made by 
the Veteran.  There is no allegation that the Veteran sought 
in-service treatment for a psychiatric disorder or symptoms 
related to such, nor did he seek treatment for nearly 50 
years following service separation.  Further, the Veteran has 
been inconsistent in relating his MOS and where he was 
stationed while serving in Korea-sometimes stating he was on 
the front line and other times denying his presence on the 
front line.  To the extent of the Veteran's inconsistencies, 
the Board finds the Veteran is not credible.  There is no 
evidence, other than the Veteran's own assertions, that he 
served in a combat zone or was involved in combat-like 
actions.  

The Board appreciates the Veteran's assertion that his 
currently diagnosed PTSD was due to in-service stressors, his 
assertions alone, however, cannot be the basis of stressor 
verification.  See Moreau.  Although the Veteran has been 
diagnosed as having PTSD, the Board finds no credible 
evidence which verifies his claimed stressors, and the Board 
rejects the current diagnosis of PTSD to the extent that it 
relates to the Veteran's experiences in service.  
Consequently, absent probative supporting evidence to 
corroborate the occurrence of a specific stressor-event, an 
essential element for a grant of service connection for PTSD 
is not established.  In view of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


